



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Atkinson, 2019 ONCA 988

DATE: 20191213

DOCKET: C65158

MacPherson, Sharpe and Zarnett
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Atkinson

Appellant

John Atkinson, self-represented

Erin Dann, duty counsel

Andrew Hotke, for the respondent

Heard: December 9, 2019

On appeal from the conviction and the sentence
    imposed on February 23, 2018 by Justice Enno Meijers of the Ontario Court of
    Justice.

APPEAL
    BOOK ENDORSEMENT

[1]

We are not persuaded that the trial judge made
    any reversible error in his reasons for conviction. He accepted the
    complainants evidence that the appellant drove the dump truck at her only to
    become stuck on some rocks. He rejected the appellants evidence that he backed
    the truck up to the rocks. The photographs relied on by the appellant do not
    demonstrate any material error that would justify this court in interfering
    with the conviction.

[2]

Nor are we persuaded that the trial judge erred
    by refusing the appellants adjournment request after sentencing submissions
    had been made to bring a s. 11(b) application. The appellant was represented by
    counsel throughout the trial and the s. 11(b) issue was raised from time to
    time. However, no s.11(b) application was ever brought. It was open to the
    trial judge to find that the very last-minute request for an adjournment to
    bring a s. 11(b) application was not made
bona fide
but rather the
    product of an effort to derail the proceedings and to give the appellant time
    to further contest the finding supporting the conviction.

[3]

Finally, we see no basis for concluding that
    there was any impropriety in the appointment of amicus or in the conduct of
    amicus.

[4]

Accordingly, the appeal is dismissed.


